Judgment unanimously reversed on the law and facts and a new trial granted, with costs to appellant to abide the event. Memorandum: The admission into evidence of the -written statements of two witnesses for the defendant, both of which contained a question and conclusory answer stating that the -witnesses did not “ consider bus driver at fault ”, was error and greatly prejudicial to plaintiff. The testimony of these witnesses was in no manner shaken by cross-examination or given the appearance of being a recent fabrication. (Crawford v. Nilan, 289 N. Y. 444; Richardson, Evidence [8th ed.], § 530, p. 511.) The admission of these statements makes a new trial necessary. (Appeal from judgment of Oneida Trial Term’ for defendant for no cause of action, in a bus line negligence action.) Present—Bastow, J. P., Goldman, Halpern and Henry, JJ.